Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 21 August 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        

                            My dear Generalforks of York River August 21st 1781
                        
                        Your favor of the 15th Has safely come to Hand—I am going to give you an Account of matters in this Quarter.
                        The greatest part of the Ennemy are at York which they do not as yet fortify But are Very Busy upon Gloster
                            Neck where they have a pretty large corps Under Clel Dundass—they Have at York a 44 guns ship—frigats and Vessels are
                            scattered lower down—There is still a small garrison at portsmouth—Should they intend to Evacuate, at least they are
                            proceeding with Amazing Slowness.
                        From the Ennemy’s preparations I would infer that they are working for the protection of a fleet and for a
                            defence Against an other. That (in Case they Hold Portsmouth) The Main Body would be at York and a detached Corps upon
                            Gloster Neck to protect the water Battery. Their fortifications are much contracted—From the Ennemy’s Caution and partial
                            movements I would Conclude their intelligence is not very good, and they wish to come at an explanation of my intentions
                            and prospects.
                        We Have Hitherto Occupied the forks of York River thereby looking Both Ways. Some Militia Have prevented the
                            Ennemy’s parties from Remaining Any time at or Near Williamsburg and false Accounts Have given them some Alarms—An other
                            Body of Militia Under Clel Ennis Has kept them pretty close in Gloster town and forged in their Vicinity.
                        Upon the Receipt of Your orders I wrote to the Governor that the intelligence of some plans of the Ennemy
                            Rendered it proper to Have 600 Militia Collected upon Black Water. I wrote to Gal Gregory near Portsmouth that I Had an
                            Account the ennemy intended to push a detachment to Carolina Which Would greatly defeat a scheme we Had there. I have
                            Requested Gal Waïne to move towards the southward and be ready to Cross james River at Westover. A Bataïllon of Light
                            infantry and our only 100 dragoons Being in Gloster County I call them My Vanguard and will take my quarters there for one
                            or two days while the troops are filing off towards james River. Our little Army will Consequently Assemble Again upon the
                            waters of Chicaomeny, and should james town island Be thought a good place for a jonction we will be in a situation to
                            form it while we Render it more difficult to the Ennemy to attempt a journey to Carolina.
                        I shall to day write to the Gentleman. Nothing As yet Has Appeared. I will take Measures that He May Hear
                            from me the Moment He Arrives. 
                        Taking Whatever is in the Rivers, and taking position of the Rivers themselves while the Main Body defends
                            the Bay—forming a jonction of land forces at a Convenient and safe point—Checking the Ennemy But Giving Nothing to chance
                            Untill properly Reinforced—this is the plan I mean to propose.
                        Some days Ago I sent Washington to Contrive the Maryland New levies out of their state—These Marylanders will
                            Be 500 Virginians 400 Pennsylvanians 600—light infantry 850—dragoons 120. Such is the Continental force and in the course
                            of 8 days the Already Called for Militia Will Make 3000. Every thing I put at the lowest Estimate But we may depend upon
                            2500 Continentals Rank and file exclusive of artillery and three or if more wanted four thousand Militia. Maryland would
                            send 600 Militia at least—I have 200 more dragoons and Horses Ready and Am Waiting for Accoutrements.
                        There is such a Confusion in affairs in this part of the World that immense difficulties are found for a
                            proper formation of Magazines—I Have However strongly Urged the Matter—The Moment I Received your first letter I sent Mr
                            McHenry to Richmond who Had long Conversations about it With the Governor and Council. I Have Recommended Such places as
                            Might Answer Your Purposes—This State has a large quantity of Beef—of Corn—some flour—very little Rum—Maryland ought to
                            Be Early Called upon. Water transportation Will I Hope Ease our difficulties. Had we any thing like Monney, matters would
                            go on very well. The dry season Has Rendered Most of the Mills Useless.
                        We Have No Cloathing of any sort—No Heavy Artillery in order—Some Arms Will Be Wanting—Some Horse
                            Accoutrements—and great deal of Ammunition. Nothing But Your own Entreaties May Have a Sufficient quantity of those
                            articles transported to the Head of the Bay.
                        In the present state of affairs, My dear General, I Hope You will Come Yourself to Virginia, and that if the
                            french Army Moves this Way, I will Have at least the satisfaction of Beholding You Myself at the Head of the Combined
                            Armies—In Which Case I Beg leave to Recommend You may Be Accompaynied By the Heads of the Departements Which will save You
                            an immense deal of trouble. The men we Have Now Here Could not Be Equal to the task of a Campaign upon so large a scale.
                        In two days I will write again to Your Excellency and keep you particularly and Constantly informed—Unless
                            some thing is done the Very Moment, and it will probably Be difficult, Lord Cornwallis Must Be Attaked with pretty gras
                            Apparatus. But when a french Fleet takes possession of the Bay and Rivers, and we form a land force superior to His, that
                            Army must soon or late Be forced to surrender as we may get what Reinforcements we please.
                        Adieu, My dear General, I Heartly thank You for Having ordered me to Remain in Virginia and to Your goodness
                            to me I am owing the Most Beautifull prospect that I may ever Behold. With the Most Affectionate Respect I Have the Honor
                            to Be My dear General Your Excellency’s Most obedient Humble Servant
                        
                            Lafayette
                        
                    